Exhibit 10.1

FIRST AMENDMENT TO

LEASE AGREEMENT

This First Amendment to Lease Agreement (this “Amendment”), dated as of June 30,
2020, is entered into by and between HARRISON LIMITED PARTNERSHIP ONE, a North
Carolina limited partnership (“Landlord”) and COCA-COLA CONSOLIDATED, INC., a
Delaware corporation, formerly known as Coca-Cola Bottling Co. Consolidated
(“Tenant”).

RECITALS

A.    Landlord and Tenant are parties to that certain Lease Agreement dated
March 23, 2009 with respect to certain premises located in Mecklenburg County,
North Carolina (the “Lease”).

B.    Landlord and Tenant wish to amend the Lease in certain respects, as more
particularly set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby covenant and agree as follows:

1.    Recitals. The foregoing recitals are hereby incorporated into and made a
part of this Amendment by this reference.

2.    Extension of Term. The Term is hereby extended for a period of fifteen
(15) additional years such that the expiration date shall be December 31, 2035.
After giving effect to this Amendment, the Lease will be deemed to have one
(1) remaining Extension Term of five (5) years at the end of the new fifteen
(15) year Term, which Tenant shall have the right to exercise in accordance with
the terms of Section 3.03 of the Lease.

3.    Base Rent.

A.    The Base Rent for the remainder of the Term shall be as set forth in the
chart below. For purposes hereof, “CPI” shall mean the Consumer Price Index for
All Urban Consumers for all items (1982-84=100), U.S. City Average (not
seasonally adjusted), as published by the Bureau of Labor Statistics of the
United States Department of Labor (the “BLS”) or in the event such index is no
longer published, then such other index as shall be generally acceptable as
being comparable thereto. The “CPI Increase” shall mean the annual increase (if
any) of CPI for the immediately preceding calendar year as calculated as (x) the
ratio of CPI for the December immediately preceding such Commencement Date
anniversary, over CPI for the December that was thirteen months preceding such
Commencement Date anniversary, less (y) one (1).

B.    With respect to each calendar year during the portion of the Term from
January 1, 2027 to December 31, 2035, including the Extension Term if exercised
by Tenant, the following provisions shall apply: (a) Landlord shall deliver to
Tenant written notice of Landlord’s determination of the CPI Increase for the
immediately preceding calendar year (the “CPI Increase Notice”) within five
(5) business days following BLS’s release of the CPI for the month of



--------------------------------------------------------------------------------

December of the immediately preceding calendar year; and (b) Base Rent for the
first quarter of such calendar year shall be due and payable by Tenant within
five (5) business days following Tenant’s receipt of Landlord’s CPI Increase
Notice or (if applicable) the CPI Increase Agreement, as defined below, or (if
applicable) the CPA Determination, as defined below. In the event Tenant does
not agree with Landlord’s determination of the CPI Increase, then Tenant shall
notify Landlord in writing of such objection within five (5) business days
following Tenant’s receipt of Landlord’s CPI Increase Notice, and the parties
shall work collaboratively and in good faith to agree upon the CPI Increase in
writing (the “CPI Increase Agreement”). In the event the parties are unable to
agree in writing as to the CPI Increase within fifteen (15) business days
following Landlord’s delivery of the CPI Increase Notice to Tenant, then the CPI
Increase shall be determined by a third-party certified public accountant
reasonably acceptable to Landlord and Tenant, which determination shall be final
and binding on the parties hereto (the “CPA Determination”).

 

Lease Years

  

Annual Base Rent

January 1, 2020 – December 31, 2023

   $4,450,972.45 ($6.85 psf)

January 1, 2024 – December 31, 2024

   $4,587,425.62 ($7.06 psf)

January 1, 2025 – December 31, 2025

   $4,723,878.79 ($7.27 psf)

January 1, 2026 – December 31, 2026

   $4,866,829.73 ($7.49 psf)

January 1, 2027 – December 31, 2035

  

Base Rent shall increase each year during this period of the Term as of each
anniversary of the Commencement Date by an amount equal to the CPI Increase,
provided however, in no event shall such increase in Base Rent be less than 2%
or more than 6% of the Base Rent for the immediately preceding year.

 

Extension Term (if exercised by Tenant pursuant to Section 3.03 of the Lease)

January 1, 2036 – December 31, 2040

  

Base Rent shall increase each year during this period of the Term as of each
anniversary of the Commencement Date by an amount equal to the CPI Increase,
provided however, in no event shall such increase in Base Rent be less than 2%
or more than 6% of the Base Rent for the immediately preceding year.

 

4.    Early Termination Right. Tenant shall have the right to terminate the
Lease effective as of January 1, 2033 or any time thereafter prior to the
expiration of the Term, subject to the terms set forth below. In the event
Tenant elects to exercise its right to terminate the Lease

 

2



--------------------------------------------------------------------------------

prior to the expiration of the Term as set forth above, then Tenant shall
deliver to Landlord at least two (2) years’ prior written notice of such
election (the “Early Termination Notice”). In the event Tenant delivers the
Early Termination Notice to Landlord as set forth above, then Tenant shall
deliver to Landlord on or before the date of the termination of the Lease as set
forth in Tenant’s Early Termination Notice (the “Termination Date”) a
termination fee in an amount equal to the monthly Base Rent in effect as of the
Termination Date multiplied by twenty-five percent (25%) of the total number of
full calendar months that otherwise would have remained in the Term following
the Termination Date.

5.    Notice. Section 15.12(b) and 15.12(c) are hereby deleted in their entirety
and replaced with the following:

“(b) All rents and other sums payable by Tenant to Landlord shall be by check
payable to “Harrison Limited Partnership One” delivered in person or mailed to
Landlord at “Volunteer Building Suite 1200, 832 Georgia Ave., Chattanooga,
Tennessee Attn: John F. Henry Jr.”, or by wire transfer per instructions
delivered by Landlord, from time to time.

(c) All notices, demands, or requests from Tenant to Landlord shall be given to
Landlord at Volunteer Building Suite 1200, 832 Georgia Ave., Chattanooga,
Tennessee Attn: John F. Henry Jr. or, if by facsimile transmission, to (423)
321-1509.”

6.    Ratification of Lease. Except as amended and modified by this Amendment,
all the terms, provisions, agreements, covenants and conditions of the Lease are
hereby affirmed and ratified. From and after the date hereof, all references to
the Lease shall mean the Lease as amended hereby. Landlord and Tenant each
hereby ratifies and confirms its obligations under the Lease, and represents and
warrants to the other that, to its knowledge, it has no defenses thereto.
Additionally, Landlord and Tenant further confirm and ratify that, as of the
date hereof, (a) the Landlord and Tenant are and remain in good standing and the
Lease is in full force and effect, and (b) neither Landlord nor Tenant has any
claims, counterclaims, set-offs or defenses against the other arising out of the
Lease or in any way relating thereto or arising out of any other transaction
between Landlord and Tenant. In the event of any conflict between the terms of
this Amendment and the terms of the Lease, the terms of this Amendment shall
prevail.

7.    Counterparts. This Amendment may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Each party may execute a
facsimile or e-mail counterpart signature page, which shall constitute a valid
and binding obligation of the party signing such facsimile or e-mail
counterpart.

8.    Entire Agreement. This Amendment contains the entire understanding and
agreement between the parties relating to the matters covered hereby and
supersedes all prior or contemporaneous negotiations, arrangements, agreements,
understandings, representations, and statements, whether oral or written, with
respect to the matters covered hereby, all of which are merged herein and shall
be of no further force or effect.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

Tenant: COCA-COLA CONSOLIDATED, INC., a Delaware corporation By:  

/s/ E. Beauregarde Fisher III

Name: E. Beauregarde Fisher III Title:   Executive Vice President, General
Counsel Landlord: HARRISON LIMITED PARTNERSHIP ONE, a North Carolina limited
partnership By:   JFH Management, Inc.,   its General Partner

 

            By:  

/s/ John F. Henry Jr.

  Name:   John F. Henry Jr.   Title:   President

 

4